MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                        FILED
regarded as precedent or cited before any                               Mar 16 2018, 10:54 am
court except for the purpose of establishing                                 CLERK
the defense of res judicata, collateral                                  Indiana Supreme Court
                                                                            Court of Appeals
estoppel, or the law of the case.                                             and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Darren Bedwell                                           Curtis T. Hill, Jr.
Marion County Public Defender                            Attorney General of Indiana
Appellate Division
                                                         Michael Gene Worden
Indianapolis, Indiana                                    Deputy Attorney General
                                                         Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Robert Teal,                                             March 16, 2018
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         49A04-1709-CR-2029
        v.                                               Appeal from the Marion Superior
                                                         Court
State of Indiana,                                        The Honorable Steven J. Rubick,
Appellee-Plaintiff.                                      Magistrate
                                                         Trial Court Cause No.
                                                         49G01-1508-F4-30444



Bailey, Judge.




Court of Appeals of Indiana | Memorandum Decision 49A04-1709-CR-2029 | March 16, 2018            Page 1 of 5
                                             Case Summary
[1]   Robert Teal (“Teal”) challenges the sentence imposed upon his conviction of

      Child Molesting, as a Class C felony.1 He presents the sole issue of whether the

      sentence is inappropriate. We affirm.



                                Facts and Procedural History
[2]   In 2013, Teal was an overnight guest in the home of a long-time friend when he

      approached the daughter of another guest, seven-year-old A.B., while A.B. was

      asleep on the sofa. Teal touched A.B. underneath her panties, on her buttocks,

      and on her vagina. A.B. escaped and ran upstairs to her father’s room but did

      not tell anyone about the incident for a few years.


[3]   Eventually, A.B. reported that incident, and a subsequent alleged molestation,

      to her mother. On September 11, 2015, the State charged Teal with two counts

      of Child Molesting. A jury trial was conducted on July 19, 2017. Teal was

      acquitted of one charge but found guilty of the molestation when A.B. was

      seven. On August 8, 2017, the trial court sentenced Teal to three years

      imprisonment, with two years to be executed in the Indiana Department of

      Correction (“the DOC”) and one year to be suspended to sex offender

      probation. Teal now appeals.




      1
          Ind. Code § 35-42-4-3(b) (2012).


      Court of Appeals of Indiana | Memorandum Decision 49A04-1709-CR-2029 | March 16, 2018   Page 2 of 5
                                Discussion and Decision
[4]   At the time of Teal’s offense, Indiana Code Section 35-50-2-6 provided that a

      person convicted of a Class C felony was subject to a sentencing range of

      between two years and eight years. The advisory sentence was four years

      imprisonment. Accordingly, Teal received a sentence less than the advisory.


[5]   Teal articulates his appellate issue as “whether suspending the remainder of

      [his] sentence is appropriate under Ind. Appellate Rule 7(B).” Appellant’s Brief

      at 4. However, this does not comport with our standard of review. As

      explained by our Indiana Supreme Court, the question is not whether another

      sentence is more appropriate, but rather, whether the sentence imposed is

      inappropriate:


              Although a trial court may have acted within its lawful discretion
              in determining a sentence, Article VII, Sections 4 and 6 of the
              Indiana Constitution authorize independent appellate review and
              revision of a sentence through Indiana Appellate Rule 7(B),
              which provides that a court “may revise a sentence authorized by
              statute if, after due consideration of the trial court’s decision, the
              Court finds that the sentence is inappropriate in light of the
              nature of the offense and the character of the offender.”
              Anglemyer v. State, 868 N.E.2d 482, 491 (Ind. 2007). The burden
              is on the defendant to persuade us that his sentence is
              inappropriate. Childress v. State, 848 N.E.2d 1073 (Ind. 2006).


      Reid v. State, 876 N.E.2d 1114, 1116 (Ind. 2007). Ultimately, whether a

      sentence is inappropriate turns upon the defendant’s culpability, the severity of

      the crime, the damage done to others, and a myriad of other factors that may be


      Court of Appeals of Indiana | Memorandum Decision 49A04-1709-CR-2029 | March 16, 2018   Page 3 of 5
      found in a given case. Parks v. State, 22 N.E.3d 552, 555 (Ind. 2014). The

      principal role of appellate review is to attempt to leaven the outliers. Bess v.

      State, 58 N.E.3d 174, 175 (Ind. 2016). Teal does not challenge the length of his

      sentence, but challenges his placement in the DOC. According to Teal, he

      would have been well-served by “substance abuse and job training programs at

      the Duvall Residential Center, a community corrections work release facility, if

      the trial court had seen fit to place him there.” Appellant’s Brief at 8.


[6]   The location where a sentence is to be served is an appropriate focus for our

      review and revise authority. King v. State, 894 N.E.2d 265, 267 (Ind. Ct. App.

      2008). However, it will be quite difficult for a defendant to prevail on a claim

      that the placement of his sentence is inappropriate. Id. This is because, as we

      have already observed, the question is whether the sentence imposed is

      inappropriate and not whether a different sentence would have been more

      appropriate. Id. A defendant challenging his placement must convince us that

      the placement itself is inappropriate. Id. “As a practical matter, trial courts

      know the feasibility of alternative placements in particular counties or

      communities. For example, a court is aware of the availability, costs, and

      entrance requirements of community corrections placements in a specific

      locale.” Id. (internal citation omitted.)


[7]   The nature of Teal’s offense is that he approached a sleeping child, only seven

      years old, and fondled her. Despite Teal’s efforts at concealment, the victim

      awoke and ran to her father’s room. As for Teal’s character, he has no history

      of criminal convictions and he has been consistently employed. The trial court

      Court of Appeals of Indiana | Memorandum Decision 49A04-1709-CR-2029 | March 16, 2018   Page 4 of 5
      imposed a lenient sentence, one year less than the advisory and including a one-

      year suspension to probation. Teal merely argues that his sentence should have

      been fully suspended, such that he would not be placed in the DOC for any

      period of time. He has not persuaded us that the sentence is inappropriate.



                                              Conclusion
[8]   Consideration of the nature of Teal’s offense and his character does not warrant

      sentence revision.


[9]   Affirmed.


      Crone, J., and Brown, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 49A04-1709-CR-2029 | March 16, 2018   Page 5 of 5